 

Exhibit 10.29

 

[abtl.jpg]
Autobytel Inc.
Human Resources Department
18872 MacArthur Blvd, Suite 200
Irvine, CA 92612-1400
Voice: (949) 225-4572

 
 DATE:         

 January 22, 2016
 
 TO:

 John D. Steerman
 
 FROM: 

 Glenn Fuller – EVP, Chief Legal and Administrative Officer and Secretary
 
 CC:  

 Jose Vargas - EVP, Chief Revenue Officer
 
 RE: 

 Promotion

 
It is a pleasure to inform you of your promotion to EVP, Mobile, Lead Operations
& Product Dev at Autobytel Inc. In this position you will report to Jose Vargas
- EVP, Chief Revenue Officer. Following is a summary of your adjustment in your
compensation associated with your promotion.
 
New Position:
EVP, Mobile, Lead Operations & Product Development
Semi-monthly Rate: 

$12,125.00 ($291,000 Approximate Annually)
Effective Date:
January 1, 2016
 
 
Annual Incentive
 
Opportunity:  You shall be eligible to participate in annual incentive
compensation plans, if any, that may be adopted by the Company from time to time
and that are afforded generally to persons employed by the Company at your
employment level and position, geographic location and applicable department or
operations within the Company (subject to the terms and conditions of any such
annual incentive compensation plans). Should such an annual incentive
compensation plan be adopted for any annual period, your target annual incentive
compensation opportunity will be as established by the Company in its sole
discretion for each annual period, which may be up to 60% your annualized rate
(i.e., X Semi-monthly Rate) based on achievement of objectives specified by the
Company each annual incentive compensation period (which may include
Company-wide performance objectives; divisional, department or operations
performance objectives and/or individual performance objectives, allocated
between and among such performance objectives as the Company may determine) and
subject to adjustment by the Company based on the Company’s evaluation and
review of your overall individual job performance in the sole discretion of the
Company. Specific annual incentive compensation plan details, target incentive
compensation opportunity and objectives for each annual compensation plan period
will be established each year. Awards under annual incentive plans may be
prorated by the Company in its discretion for a variety of factors, including
time employed by the Company during the year, adjustments in base compensation
or target award percentage changes during the year, and unpaid time off. You
understand that the Company’s annual incentive compensation plans, their
structure and components, specific target incentive compensation opportunities
and objectives, the achievement of objectives and the determination of actual
awards and payouts, if any, thereunder are subject to the sole discretion of the
Company. Awards, if any, under any annual incentive compensation plan shall only
be earned by you, an payable to you, if you remain actively employed by the
Company through the date on which award payouts are made by the Company under
the applicable annual incentive compensation plan. You will not earn any such
award if your employment ends for any reason prior to that date.



Your promotion is conditioned upon your acceptance of the foregoing
modifications to the terms and conditions of your employment with Autobytel Inc.
If you accept these modifications to the terms of your employment, please
acknowledge your acceptance in the space provided below.
 
 
 

 
 
As a reminder, your employment is at will and not for a specified term and may
be terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this promotion
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Legal Officer) and that expressly negates the
“at-will” employment status.
 
Please feel free to call if you have any questions.
 
Autobytel Inc.
 
 
By: /s/Glenn
Fuller                                                                 

Glenn Fuller
EVP, Chief Legal and Administrative Officer and Secretary
 
 
Accepted and Agreed:
 
 
/s/ John D. Steerman                                                      
      

John D. Steerman
 
 
 
 
